DANIEL, Chief Judge.
Earnest Rogers was convicted of aggravated battery and given a split sentence of 30 months incarceration followed by 5 years probation. He raises two points on appeal. We consider only the second point in which Rogers claims a scrivener’s error occurred in the probation order. The probation order states that Rogers entered a plea of guilty to aggravated battery when, in fact, the record reveals that Rogers pled not guilty and received a jury trial. Rogers asked that the record be set straight. We agree, but find it unnecessary to remand this matter for such a simple correction.
Accordingly, the probation order entered herein is corrected to the extent that such order will reflect that Rogers pled not guilty and, following a jury trial, was found guilty of aggravated battery. In all other respects the judgment and sentence are affirmed.
Judgment and sentence AFFIRMED as corrected.
W. SHARP and COWART, JJ., concur.